Citation Nr: 1047383	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right shoulder 
osteoarthritis (right shoulder disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1971 to September 
1975, from January 1982 to January 1986 and from May 2005 to July 
2006.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Board previously remanded this claim in March 2010.


FINDING OF FACT

The Veteran's osteoarthritis of the right shoulder had its onset 
during service.  


CONCLUSION OF LAW

Right shoulder osteoarthritis was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for right 
shoulder osteoarthritis, which constitutes a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.

The Veteran seeks service connection for a right shoulder 
disorder.  Specifically, he maintains that while stationed at 
Fort Knox, Kentucky in 2005, he sustained a right shoulder injury 
and this has resulted in his current right shoulder disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A June 2010 VA examination report reflects that the Veteran has 
right shoulder osteoarthritis.  Having demonstrated a current 
disability, the determinative issue is whether any current right 
shoulder disorder is related to service.

The Veteran's complete service treatment records are unavailable; 
however, appropriate efforts were made to corroborate the 
Veteran's account of his in-service injury and symptoms, as 
required by 38 U.S.C.A. § 7104(d)(1).  Although no relevant in-
service medical evidence has been associated with the claims 
folder, the Veteran has provided numerous statements, indicating 
he injured his right shoulder in-service and received related 
treatment at the time of this injury.  

In June 2010, the Veteran was provided a VA examination.  The 
examiner reviewed the claims folder, to include both VA and 
private treatment records, recorded the Veteran's account of his 
disorder, and performed a physical examination.  He diagnosed the 
Veteran with right shoulder osteoarthritis.  The examiner opined 
that this disorder had its onset in service in light of the 
Veteran's medical history and the clinical findings on 
examination.  In support of this determination, the examiner 
cited a comparison of the clinical and diagnostic findings of the 
right and left shoulders.

Thus, the only medical opinion addressing the onset or etiology 
of the Veteran's right shoulder disability supports his claim.  
The June 2010 examiner opined that the Veteran's right shoulder 
disorder was related to service.  The Board finds that this 
positive medical opinion is of significant probative value as the 
opinion was based on a review of the Veteran's in-service and 
post-service medical history, the Veteran's competent and 
credible account of symptomatology in and since service, and the 
examiner's expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 300 (2008); see also Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993).  

In sum, the evidence shows that the Veteran has right shoulder 
osteoarthritis, and the medical evidence shows that the condition 
had its onset in service.  Thus, service connection is warranted 
for this condition.


ORDER

Service connection for right shoulder osteoarthritis is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


